Citation Nr: 0804141	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-09 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1943 to June 1947 
and from February 1951 to November 1952.  He died in February 
2000.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.  Thereafter, the White River 
Junction RO assumed jurisdiction.  The appellant now resides 
in Tennessee, but jurisdiction has remained with the Whiter 
River Junction RO.  

This matter was previously before the Board in April 2006, 
when it was remanded for further development.  



FINDINGS OF FACT

1.  The veteran died in February 2000.

2.  The cause of death listed was ventricular fibrillation 
due to or as a consequence of coronary artery disease.  

3.  At the time of the veteran's death, service connection 
was in effect for inactive rheumatic valvulitis, rated as 10 
percent disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5. A service-connected disability did not affect a vital 
organ, accelerate his death or contribute to his death in any 
manner.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

May 2006, November 2006, and March 2007 VCAA letters informed 
the appellant of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell her to submit all relevant evidence in her possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  

The letters did tell her to submit medical evidence in her 
possession and to tell VA about relevant evidence and that it 
was her responsibility to ensure that VA received the 
evidence.  She was thereby put on notice to submit relevant 
evidence in her possession and she was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in her possession.  Moreover, the 
appellant, in response to the March 2007 letter, indicated 
that she had no further information or evidence to 
substantiate her claim and that she desired to have her claim 
decided as soon as possible.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
and she was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in November 2006.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  A VA medical opinion as to the cause of the 
veteran's death was also obtained.  As such, no further 
action is necessary to assist the claimant in substantiating 
the claim.


Cause of Death

DIC will be paid to the surviving spouse of a veteran if the 
veteran dies of a service connected disability.  38 U.S.C.A. 
§ 1310.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection. 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

In terms of a DIC claim based on cause of death, the first 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Factual Background

The death certificate shows that the veteran died in February 
2000.  According to the death certificate the immediate cause 
of death was ventricular fibrillation due to or as a 
consequence of coronary artery disease.

At the time of the veteran's death, service connection was in 
effect for inactive rheumatic valvulitis, which was evaluated 
as 10 percent disabling. 

The veteran's service medical records show treatment for 
recurrent attacks of rheumatic fever and findings of 
migratory joint pain.  

In October 1978 the veteran's private physician, P. Shearer, 
M.D., related that the veteran had had no history of heart 
disease in recent years, but had rheumatic heart disease when 
in the service at age 19.  The veteran was noted to have not 
had high blood pressure until a few months earlier when he 
failed a pre-employment physical.  He was also found to have 
a cholesterol level of 270 and a triglyceride reading of 560.  
Dr. Shearer stated that the veteran's risk factors for heart 
disease were hypertension and elevated cholesterol and 
hypertriglyceridemia.

He noted that an electrocardiogram had revealed a left bundle 
branch block and a very high voltage suggestive of left 
ventricular hypertrophy.  The P waves were also strongly 
suggestive of left atrial dilatation.  Dr. Shearer's 
impression was that the veteran had probable rheumatic heart 
disease with minimal aortic involvement which was 
insignificant on examination.  He commented that hypertension 
was probably idiopathic, and the left bundle branch block was 
possibly due to scarring in the vicinity of the aortic root 
from the aortic valve involvement.  It could also be a 
congenital variant.  

At the time of a June 1979 VA cardiovascular examination, the 
veteran was noted to have contracted rheumatic fever in 1943.  
The veteran indicated that a heart murmur was heard at that 
time, but the examiner noted that the veteran was referred 
for further study in 1946, at which time there was no mention 
of a heart murmur or any evidence of heart disease.  The 
veteran stated that he felt well until 1965 when he started 
to feel some "twinging" in his chest.  He indicated that 
whatever was found at that time was deemed to be not 
dangerous.  He did not know what the medical testing 
performed at that time had revealed.  

The VA examiner noted that approximately one year prior to 
the examination, the veteran had seen his private physician, 
who referred him to a cardiologist.  During the course of 
examination at that time, a heart murmur was noted, as was a 
left bundle branch block pattern.  S treadmill test had been 
inconclusive with regard to ischemia. An echocardiogram was 
compatible with mild aortic stenosis.  

Following examination, diagnoses of rheumatic valvulitis, 
inactive with deformity of aortic valve (aortic stenosis), 
asymptomatic; left bundle branch block; regular sinus rhythm; 
and minimal cardiomegaly; myocardium moderately compromised 
with good outlook, were rendered.  The examiner noted that 
the veteran would likely need cardiac catheterization in the 
future with reference to possible valve replacement or 
coronary bypass surgery.  A diagnosis of essential 
hypertension was also rendered.  

In a July 1981 report, A. Marlon, M.D., indicated that on the 
basis of physical examination, the veteran had underlying 
heart disease.  He also might very well have coronary 
disease.  It was further noted that the veteran could also 
have calcific aortic valve disease which was probably not 
hemodynamically significant. 

A July 1981 VA chest X-ray reportedly revealed no significant 
cardiovascular/pulmonary disease.  The heart and aortic arch 
changes were found to be consistent with the veteran's stated 
age.  

In a June 1982 statement, R. Raut, M.D., reported his 
impression that the veteran had essential hypertension.  He 
also noted that the systolic ejection murmur represented 
aortic sclerosis of no hemodynamic significance.  The 
presence of the left bundle branch block on the 
electrocardiogram was definitely indicative of organic heart 
disease; however the left bundle branch block pattern was not 
related to either rheumatic heart disease or coronary artery 
disease.  It was probably suggestive of idiopathic 
cardiomyopathy.  He stated that nevertheless, the veteran was 
hemodynamically stable at this point.  

A February 1984 chest x-ray revealed that the heart and great 
vessels were not remarkable considering the veteran's age 
group.  There was no mass or node in either hilum.  It was 
the examiner's impression that the veteran had no significant 
pulmonary or cardiovascular disease present.  

The veteran continued to have diagnoses of hypertension, 
cardiomyopathy, and left bundle branch block throughout the 
1990's. He was also found to have arteriosclerotic heart 
disease in the latter 1990's.  

An April 1999 myocardial perfusion study revealed extensive 
inferoseptal inferior, inferolateral, inferoapical infarction 
with limited peri-infarction ischemia inferoapically after 
Persantine.  There was also significant left ventricular 
enlargement and impaired left ventricul function.  

A December 1999 chest x-ray revealed mild to moderate 
cardiomegaly with mild to moderate congestive heart failure. 

The veteran underwent terminal hospitalization at the 
University Medical Center of Southern Nevada in February 
2000.

In March 2007 the claims folder was referred to a VA 
physician to obtain an opinion as to the relationship between 
the service-connected rheumatic valvulitis and the veteran's 
death.  The examiner indicated that he had reviewed the 
claims folder.  He stated that the issue was with regard to 
the veteran's rheumatic fever that he contracted in service 
and developed some element of rheumatic heart disease with 
probably mild aortic sclerosis.  

He noted that the veteran sustained cardiac demise on 
February 2000.  He collapsed in a public place and was 
resuscitated by paramedics and brought to University Medical 
Center in Las Vegas.  He had a major myocardial infarction 
with very high enzyme levels and from this event he finally 
succumbed.  He never regained consciousness after the episode 
that occurred on February 17, 2000.  

The examiner noted that the question had been raised as to 
whether the rheumatic heart disease caused the cardiac rhythm 
disturbance that lead to his demise.  He indicated that the 
conclusion from the University Medical Center in Las Vegas 
was that the veteran died from arteriosclerotic heart disease 
and there was little evidence of significant rheumatic heart 
disease at the time of his demise.  He had left ventricular 
hypertrophy and fairly normal aortic valve on echocardiogram 
at the University Medical Center.  He also had dilated left 
ventricle and global left ventricular dysfunction and a 
thickened anterior myocardial wall.  The veteran also had 
mild mitral regurgitation.  

The examiner indicated that the veteran had hypertension as 
early as 1978.  He further noted that the veteran was a 
tobacco user until 1963.  The examiner also noted that the 
veteran had elevated cholesterol numbers in 1987 and that he 
was termed to have idiopathic cardiomyopathy in the 1980's.  

The examiner observed that a number of cardiology 
consultations were obtained in the 1980's that suggested that 
the veteran might have had underlying coronary artery disease 
in addition to the rheumatic heart disease and that the two 
were not felt to be related.  

The examiner further noted that the veteran had had long-
standing complete left bundle branch block.  He indicated 
that numerous testings had been completed and there was 
evidence on a myocardial perfusion study not long before the 
veteran's demise of significant cardiac damage from ischemic 
heart disease.

The examiner stated after a review of the claims folder that 
it became apparent that the veteran had long-standing 
ischemic heart disease prior to his demise.  He opined that 
the ischemic disease was in no way related to the rheumatic 
heart disease.  He noted that the rheumatic heart disease 
affected the aortic valve to a fairly minimal degree.  

He had a murmur of long-standing duration over the aortic 
area on auscultation of his heart but the echocardiograms on 
several occasions did not reveal any significant aortic 
stenosis or other valvular heart disease of significance.  
The physician stated that after a complete review of the 
claims folder, it was his opinion that the veteran's terminal 
cardiac dysrhythmia was in no way related to his rheumatic 
heart disease.  He noted that the veteran had cardiomyopathy 
and long-standing hypertension and developed significant 
arteriosclerotic heart disease as well and that those were 
the contributing factors that lead to his terminal 
dysrhythmic event.  

He stated that the rationale for this decision was a 
compilation of multiple evaluations over 15 to 20 years prior 
to the veteran's demise that indicated that the coronary 
artery disease was secondary to hypertension, hyperlipidemia, 
and previous tobacco use.  He noted that the veteran's 
rheumatic heart disease was stationary for many years and did 
not show any evidence of progression on any of the testing 
that he could find in the review of the claims folder.  

Analysis

As noted, the first element of service connection, namely a 
current disability, is satisfied in all claims of service 
connection for the cause of death.  

The element of an in-service disease or injury is satisfied, 
in so far as the service medical records show rheumatic 
fever, and service connection was established for rheumatic 
valvulitis.

The remaining question is whether the service-connected 
condition can be linked to the cause of death.

To a lay person, it might seem obvious that a service 
connected heart valve disability would be related to 
subsequently identified heart disease.  Indeed, the appellant 
has strongly contended that there is such a relationship.

As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, the appellant's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

There is, however, some medical evidence supporting the 
appellant's position.  As noted in the Board's April 2006 
remand, there is medical literature suggesting that cardiac 
arrhythmia can be a complication of rheumatic heart disease 
and valvulitis.  The other supportive evidence consists of 
Dr. Shearer's opinion that the left bundle branch block was 
possibly due to scarring in the vicinity of the aortic root 
from the aortic valve involvement with the subsequent opinion 
that the left bundle branch block represented organic heart 
disease.

The supportive medical evidence raises only the possibility 
of a relationship between the service-connected condition and 
the fatal heart disease.  There is no competent opinion that 
this relationship was likely, or even as likely as not.  

Even Dr. Shearer did not list rheumatic heart disease or the 
service connected rheumatic valvulitis as a risk fact for the 
veteran's heart disease.  All of the medical professionals, 
VA and private, found no evidence of significant disability 
from the service connected valvular condition or rheumatic 
heart disease during the veteran's life time.  Dr.  Raut, who 
found the bundle branch block to be an indicator of organic 
heart disease, concluded that the block was not related to 
rheumatic heart disease.

The March 2007 VA examiner provided the most detailed and 
fully explained opinion as to the relationship between the 
service-connected condition and the cause of death.  That 
opinion is against a relationship between the service 
connected rheumatic valvulitis and the fatal heart disease.  
There is no competent evidence that otherwise links the cause 
of death to service.  

In short, the weight of the evidence is against a finding 
that the cause of death is in anyway linked to a disease or 
injury in service, including the service connected rheumatic 
valvulitis.

Because the most probative evidence is against the claim, 
reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


